                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW JERSEY


  MICHAEL EVRON,
                                                                    Civil Action
                      Plaintiff,                             No. 17-1629 (RBK)(KMW)

                v.
                                                            MEMORANDUM OPINION
  DAVID ORTIZ, et al.,

            Defendants.


Kugler, District Judge

       1.       On March 7, 2017, Plaintiff Michael Evron filed his complaint in this matter

pursuant to 42 U.S.C. § 1983.

       2.       The Court allowed the complaint to proceed in part, against certain defendants on

August 28, 2018.

       3.       The post office returned mail sent to Plaintiff as undeliverable on September 24,

2018, as Plaintiff was released from FCI Fort Dix on August 22, 2018. Plaintiff has not contacted

the Court in the intervening time to provide an updated address.

       4.       Local Civil Rule 10.1(a) requires unrepresented parties to notify the Court of any

change in address within 7 days. The Rule further provides that, failure to file such notice “may

result in the imposition of sanctions by the Court.” Id. Indeed, failure to apprise the Court of an

address change may result in the outright dismissal of the case for failure to proceed, or an

administrative termination of the action without prejudice. See, e.g., Allebach v. Cathell, No. 06-

5005, 2009 WL 2147145 (D.N.J. July 15, 2009); Boretsky v. Corzine, No. 08-2265, 2008 WL

2512916 (D.N.J. June 23, 2008).
       5.      As the Court does not have a current address for Plaintiff, the matter cannot proceed

at this time. The Court will therefore administratively terminate the proceedings without prejudice

to Plaintiff’s right to reinstate this action by notifying the Court and defendants of his new address

within 30 days.

       6.      Failure to provide an updated address within 30 days of the date of this Order may

result in the matter being dismissed for lack of prosecution.

       7.      An appropriate Order follows.




Date: October 19, 2018                                s/Robert B. Kugler
                                                      ROBERT B. KUGLER
                                                      U.S. District Judge




                                                  2
